DETAILED ACTION
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 9 February 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant application claims the benefit of priority to US Provisional application 62/240,487, filed 12 October 2015.  Priority is acknowledged for each of claims 1-5 and 7-11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.  Claims 1-5 and 7-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

It is noted that the Specification uses the term “transfect” with reference to “cells transfected with recombinant nucleic acid” using viral vectors [0009].  Applicant is requested to review terminology as pertains to the transfection or transduction of material into cells.  

Prior Art Rejections
Note:  Claims 1 has been lettered (a)-(g) below by the Examiner in effort to facilitate discussion of the prior art in conjunction with the instant claim limitations.  The claims, as recited by Applicant do not include said designations. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.  Claims 1-5, 7-8, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hacohen et al. 2016/0339090 (priority 20 December 2013-“Hacohen”) as evidenced by Hacohen et al. 2011/0293637 (hereinafter “Hacohen 2” which is incorporated by reference to “Hacohen”) and in further view of Iqbal et al. (Nature Genetics (2012) Vol. 44:226-233).  
This rejection is newly cited and necessitated by claim amendment herein.
Hacohen et al. and Hacohen 2 are described in italics, after each claimed step herein for claim  1.  Hacohen et al. as evidenced by Hacohen 2 teach the claimed elements as follows:
Claim 1 is drawn to a method of treating a tumor in a patient using immunotherapy that targets selectively patient- and tumor-specific neoepitopes, comprising:
(a) obtaining DNA sequence information encoding neoepitopes wherein the DNA sequence information is obtained by comparing omics data from a sample of the tumor and matched normal tissue of the patient, wherein the neoepitopes are specific to both the patient and the tumor in the patient, wherein the neoepitopes are peptide sequences having a length of between 5 and 30 amino acids and include a mutation in the peptide sequences relative to an amino acid sequence in the matched normal tissue’s omics data; (Hacohen et al. teach receiving DNA sequence information from normal and tumor patient samples;  [0096]; [0455]; [0467]; Hacohen et al. teach bioinformatics analysis of sequence data to predict neoepitopes ([0096]; [0100]; [0105]; [0109]) wherein neoepitopes include peptide sequence of between 5 and 30 amino acids and include mutation relative to the normal patient sample [0111]; said sequence portions are tumor-specific mutations as validated by algorithm to predict which of the tumor-specific mutations create epitopes that could bind to the patient’s HLA allotype [0096]);
It is noted that Hacohen incorporate by reference 2011/0293637 (Hacohen 2), teaching further specifics of the techniques as claimed in steps (a) to (e);
(b) determining expression levels of each of the neoepitopes (Hacohen et al. teach sequencing tumor and normal DNA of each patient to identify tumor-specific mutations (neoepitopes) [0096]; [0105]);
in silico using a de Bruijn graph (Hacohen et al. teach determinations of patient HLA type [0096]; [0491]; see below for de Bruijn graph teachings in Iqbal et al.);
(d) calculating, for the neoepitopes, respective binding affinities to the determined HLA- type of the patient 
(e) selecting a neoepitope that (i) has an expression level of at least 50% relative to the corresponding matched normal sequence, and (ii) is high-affinity binder to at least one MHC Class I sub-type molecule or at least one MHC Class II sub-type molecule of the HLA-type of the patient relative to the reference sequence (Hacohen teaches binding affinity determination using NetMHC and assessment of isolated nucleic acids with at least 60% (which encompasses at least 50%) identical to tumor specific neoantigenic peptides as can be determined using computing programs such as Bestfit at [0096]; [0122]-[0124]; [0491]-[0501]); 
(f) generating a recombinant nucleic acid, consisting of a promoter operably coupled to (a) a nucleic acid sequence encoding the selected neoepitope and (b) a nucleic acid sequence encoding a signal peptide that directs the selected neoepitope towards presentation by the at least one MHC Class I sub-type molecule or by the at least one MHC Class II sub-type molecule (Hacohen et al. include teachings of recombinant nucleic acid generation and class I and II receptors that undergo conformational change in response to signals [0088]; [0112]; [0116]; [0117]; [0119]; [0313]; recombinant vectors for DNA expression including DNA encoding the tumor specific neoantigenic peptides that are constructed of operative linkage to suitable transcriptional or translational regulatory elements generally comprised of promoters and/or enhancers, the coding sequence and appropriate transcription or translation initiation and termination sequences as detailed in [0128]; Hacohen et al. teach compositions comprising neoantigens [0012]; [0039]-[0047]; [0093]; [0095]; [0634]; [0635]); and 
 (g) treating the tumor in the patient by administering a plurality of cells transduced with the recombinant nucleic acid. (Hacohen et al. teach creation of immunotherapeutic compositions including neoepitope cell based compositions [0117]; [0120]; [0129]; [0142]; [0143]; [0144]; [0312]; [0317] etc.); and Hacohen et al. teach administration of compositions to patients thereby treating [0424]).
Hacohen as evidenced by Hacohen 2 does not teach the specifics of the HLA-typing that include de Bruijn graph determination, as instantly amended.  However, the prior art Iqbal et al. teach a technique of genetic variant detection (HLA typing) using de Bruijn graphs (page 226).  It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have used varying techniques to determine HLA-type of a patient, including the techniques disclosed in Iqbal et al.  One would have been motivated to use said technique in the methods of Hacohen et al. because Hacohen is specifically concerned with typing HLA for neoepitope analysis and contemplates multiple ways in doing so [0096]; [0109]; [0428].  Because the references are in the same field of endeavor, one would have had a reasonable expectation of success in combining said techniques.  
With regard to claim 2, Hacohen et al. teach sequence alignment, including any type of alignment program algorithm ([0124]; [0454]).
With regard to claim 3, Hacohen et al. teach filtering by such as location of mutation and function attributes (see 2011/0293637 at [0047] and [0109], respectively).
claim 4, Hacohen et al. teach recombinant viral expression systems ([0128]; [0142]).
With regard to claim 5, Hacohen et al. teach high-affinity binding as defined as less than 150nM (Hacohen et al. at [0493].
With regard to claim 7, Hacohen et al. teach sequencing elements (described above) that include adjuvants such as lysosomal targeting sequence, for example Toll-like receptor (TLRs) [0292-0303]).
With regard to claim 8, Hacohen et al. teach sequences encoding co-stimulatory molecules and checkpoint inhibitors [0292; 0303].
With regard to claim 10, Hacohen et al. teach transduced cells from the patient [0112]; [0119].
With regard to claim 11, Hacohen et al. teach administration of transduced cells to a patient at [0147].

2.  Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hacohen et al. 2016/0339090 (priority 20 December 2013; “Hacohen”) as evidenced by Hacohen et al. 2011/0293637 (“Hacohen 2” is incorporated by reference to “Hacohen”), and in view of Iqbal et al. (Nature Genetics (2012) Vol. 44:226-233), as pertains to claim 1 above in further view of Duan et al. (The Journal of Experimental Medicine (2014) Vol. 211:2231-2248). 
The instant rejection is newly cited and necessitated by claim amendment herein.
Hacohen et al. as evidenced by Hacohen 2 and in view of Iqbal teach the elements of claim 1 as cited above.  
Duan et al. teach verification techniques to assess effectiveness of neoepitopes to elicit immunogenic response (page 2234).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included various methods, such as those of claim 9, for assessment of immunogenic response (MHC presentation), as Hacohen et al. describe the use of varying techniques.  In addition, the teachings of Duan et al. demonstrate in vitro and ex vivo methods for showing immune responses to neoepitopes, such as Tnpo-3 (page 2235; 2237; 2239-2241; Materials and Methods section).  As such, it would have been obvious to have used any number of techniques to verify presentation (immune-response) for verification of neoepitope presentation.  One would have been motivated to do so because each reference is in the same field of endeavor and concerned with elucidation of neoepitope for cancer therapeutics (see Duan at abstract, for example).

Conclusion
	No claims are allowed.
	Applicant’s arguments with respect to 35 USC 102 have been considered but are moot in view of the new grounds of rejection set forth above.


Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1631